DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 6,636,651 to Li.
 	Li discloses the following.
 	Claim 1. (Currently Amended) A device comprising: an optical rotation layer 210 (fig. 4) configured to receive a light beam including a first light and a second light, having different initial polarizations, the optical rotation layer configured to rotate the light beam such that the first light and the second light are rotated to different rotated polarizations;
 	a birefringent layer 220 configured to physically separate the rotated light beam into a rotated first light and a rotated second light that are separated by a physical distance; and
 	a redirection layer 234 configured to redirect the rotated and separated first light to a first redirected path and further redirect the rotated and separated second light to a second redirected path.
 	Claim 2. (Original) The device of claim 1, wherein the redirection layer comprises a first coupler 236 and a second coupler 238 separated in the redirection layer by the physical distance.
 	Claim 5. (Original) The device of claim 1, further comprising a focusing layer with a lens (see 101-104 in fig. 2A; 201-204 in fig. 4) that directs the first light and the second light through the optical rotation layer, through the birefringence layer, towards the redirection layer.
 	Claim 6. (Original) The device of claim 1, wherein the first light and the second light are input to the device by a waveguide that co-propagates the first light and the second light. See column 5, lines 39-60, optical fibers are used but not shown.
 	Claim 7. (Original) The device of claim 6, wherein the waveguide is a fiber. See column 5, lines 39-60, optical fibers are used but not shown.
	Re claims 8-9, see fig. 2A-5.
 	Claim 10. (Currently Amended) The device of claim 1, wherein the optical rotator layer 1s a Faraday optical rotator layer. See 132, 232, 318 in fig. 2A, 4, and 6.
 	Claim 11. (Original) The device of claim 12, wherein the Faraday optical rotator is configured to rotate polarizations of the first light and the second light by 45 degrees. See column 5, lines 7-17.
 	Re claims 12-13, see calcite material for negative, and Yttrium orthovanadate for positive uniaxial birefringent material in column 9-28.
 	Re method claims 14-20, the claimed method steps are inherently met by the device, and the claimed structural limitations are greatly discussed above.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a device comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883